DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments in the Remarks filed 4/5/2022 have been fully considered and are persuasive.  More specifically, Applicant’s argument starting at Page 6 of the Remarks that neither Schumacher nor Barthel disclose or suggest a molar C/Si ratio of a mixture containing the silicon compounds, the fuel gas and the oxygen-containing source is between 10/BET and 35/BET.
The closest prior art, Schumacher (US 2006/01559042 cited in the prior office action) teaches a process for producing silicon dioxide powders by a) igniting and reacting, in a reaction space, a mainflow comprising: a Si source comprising at least two silicon compounds, one silicon compound being carbon-containing compound (methyltrichlorosilane) and one silicon compound being carbon-free (silicon tetrachloride), a fuel gas (hydrogen), and an oxygen-containing source (oxygen containing air), and separating the solid from the gas stream.  Schumacher discloses examples where changes in the amount of hydrogen while keeping the amount of silicon compound constant affects the adiabatic flame temperature and thus the surface area of the of produced silica (Compare Example 2 to Comparative Examples 6-7 in Table 1 and 3).
Schumacher teaches that changes in the amount of hydrogen while keeping the amount of silicon compound constant affects the adiabatic flame temperature and thus the surface area of the of produced silica (Compare Example 2 to Comparative Examples 6-7 in Table 1 and 3).  Furthermore, as admitted in the Remarks at Page 7, Schumacher discloses examples where H/Cl ratio is within the claimed H/Cl ratio.
However, Schumacher does not teach the molar C/Si ratio of a mixture containing the silicon compounds, the fuel gas and the oxygen-containing source is between 10/BET and 35/BET as required in Claim 14.

Barthel (US 2011/0256030 cited in the prior office action) discloses a process for producing fumed silica comprising igniting a reaction case containing silicon compounds that are preferably silicon tetrachloride, hydrogen silicon trichloride (i.e. carbon-free silicon compounds), methyl silicon trichloride (a carbon containing silicon compound) and mixtures thereof (see [0067])).  Barthel further discloses the method where for economic reasons large amounts of MCTS are present in the silicon compound preferably in concentrations greater than 10 mol% (see [0073]).  Barthel further discloses the method where the silicon compound mixture comprises greater than 40 mol% silicon tetrachloride and less than 20 mol% of carbon-containing compound and less than 20 mol% of hydrogen-containing compounds (see [0081]).
However, Applicant argues persuasively that Barthel does not teach a C/Si ratio which is BET dependent and the claimed C/Si ratios are based inversely on BET surface area and not based solely on the mol ratios of carbon and silicon in the raw materials.  Therefore, the Office agrees that Barthel does not teach the molar C/Si ratio of a mixture containing the silicon compounds, the fuel gas and the oxygen-containing source is between 10/BET and 35/BET as required in Claim 14.  

Thus, it is clear that Schumacher and Barthel either alone or in combination do not teach a method of Claim 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        7/11/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732